                                         Case 4:10-cv-01811-YGR Document 386 Filed 07/09/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7                              NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     IN RE SONY PS3 “OTHER OS” LITIGATION              Case No. 10-cv-01811-YGR

                                  10                                                       ORDER VACATING HEARING ON MOTION
                                                                                           FOR CY PRES DISTRIBUTION
                                  11
                                                                                           Dkt. No. 380
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Presently before the Court is the motion of plaintiffs Derrick Alba, et al., for disbursement

                                  15   for cy pres distribution of residual settlement funds (Dkt. No. 380). Pursuant to Federal Rule of

                                  16   Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds the motion appropriate for

                                  17   decision without oral argument. Accordingly, the Court VACATES the hearing set for July 16,

                                  18   2019, at 2:00 p.m. The Court will issue an order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 9, 2019

                                  21                                                  ______________________________________
                                                                                            YVONNE GONZALEZ ROGERS
                                  22                                                      UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
